IN THE SUPREME COURT OF THE STATE OF DELAWARE

 REGGIE WHITE,                          §
                                        §   No. 373, 2018
       Non-Party Below,                 §
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
 BRIAN BANK TRUST,                      §   C.A. No. S18C-03-014
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: February 22, 2019
                            Decided: May 3, 2019

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                      ORDER

      Upon consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

      (1)    The appellee, Reggie White, filed this appeal, purportedly on behalf of

the defendant below Ricky White, from a Superior Court order entering judgment in

favor of the plaintiff below-appellee, Brian Bank Trust, in an ejectment action. After

careful consideration of the parties’ arguments, we affirm the Superior Court’s

judgment.

      (2)    The record reflects that, in 2010, Brian Bank Trust bought tax parcel

#2-30-5.20-30.00 in Lincoln, Delaware (“the Property”). While renovating the

house on the front of the Property for rental purposes, Brian Bank Trust learned from
a neighbor that people were living in trailers on the back of the Property, behind the

tree line. Brian Bank Trust hired a surveyor, who prepared a survey in 2010 that

showed two trailers on the Property and two trailers partially on the Property and

partially on another property. A Brian Bank Trust representative went to the trailers

and notified a person who identified himself as Ricky White that Brian Bank Trust

owned the Property and anyone living in the trailers had to leave. Brian Bank Trust

assumed anyone living in the trailers had left, but years later received warnings from

Sussex County about trash and other problems caused by people living on the back

of the Property.

      (3)    On March 14, 2018, Brian Bank Trust filed a complaint for ejectment

against “Ricky White and Other Possible Unknown Persons Residing in Trailers on

the Back of the Property in Question” in the Superior Court. No one filed an answer

to the complaint, but members of the White family appeared at an April 20, 2018

hearing to object to ejectment. An ejectment hearing was scheduled for June 7, 2018.

      (4)    At the June 7, 2018 hearing, the Superior Court heard testimony from

a title searcher, the trustor and trustee of the Brian Bank Trust, Earl White (Ricky

White’s brother), and Reggie White (Ricky White’s son). According to Reggie

White, Ricky White could not participate because he was in the hospital. At the end

of the hearing, the Superior Court directed the parties to file written summations.




                                          2
The Brian Bank Trust filed a written summation, but the Whites did not and the

Superior Court denied their request for an extension to obtain legal counsel.

      (5)    In an order dated July 13, 2018, the Superior Court held that: (i) the

Brian Bank Trust was legal owner of the Property as shown in a certified copy of the

deed, tax records, and the survey; (ii) the Brian Bank Trust was entitled to immediate

and exclusive possession of the Property; and (iii) the Whites made no credible

showing to establish adverse possession. The Sussex County Sheriff was ordered to

remove anyone occupying the trailers at the back of the Property.

      (6)    On July 20, 2018, Reggie White filed a notice of appeal. On July 27,

2018, Earl White filed a motion to set aside the judgment, which the Superior Court

treated as a motion to stay ejectment pending appeal. The Superior Court granted

the motion. On appeal, Reggie White argues that the Whites have possessed the land

since 1969 as reflected in tax records and previous court rulings. The Brian Bank

Trust argues that Reggie White lacks standing to bring this appeal and that the

Whites failed to establish adverse possession.

      (7)    As Brian Bank Trust points out, Reggie White has not offered any

evidence to show that he is authorized to represent Ricky White. In addition, Reggie

White does not fall within the defendants sued by Brian Bank Trust as he testified

that he lived in Dover, not on the Property. Earl White testified that he had lived on

the Property for many years, but he did not join in this appeal. Even assuming

                                          3
Reggie White has standing to bring this appeal, he has not shown that the Superior

Court erred in concluding that Brian Bank Trust possessed the Property and that the

Whites failed to establish adverse possession.

       (8)    As the Superior Court recognized, the Brian Bank Trust supported its

claim of ownership of the Property with a deed, tax records showing it had paid the

property taxes on the Property since acquiring it (as well as back taxes), and a survey.

To claim the Property by adverse possession, the Whites had to show possession of

the Property in an open, notorious, hostile, and exclusive manner for twenty years. 1

They failed to do so.

       (9)    The Whites testified that family members had lived on the Property

since 1969, but other than this testimony offered little to support their claim. The

trailer that Earl White said he lived in did not appear on the 2010 survey. Reggie

White argues that Ricky White is listed as the owner of the Property on tax records,

but the only tax documentation in the record for Ricky White relates to his failure to

pay taxes on a mobile home on land next to the Property.

       (10) As to Reggie White’s claim that courts have previously ruled that Ricky

White owned the Property, he is mistaken. In 2006, the Justice of the Peace Court

held that it lacked jurisdiction to determine possession of certain property (it is



1
 Dorman v. Mitchell, 2004 WL 2520911, at *1 n.3 (Del. Nov. 2004); David v. Steller, 269 A.2d
203, 204 (Del. 1970).
                                             4
unclear if this is the Property or nearby property) because it could not determine if

there was a rental agreement between Ricky White and a former owner of the

Property.2 In 2012, the Superior Court granted First State Community Action

Agency’s petition to eject Ricky White from tax parcel #2-30-13.00-34.00.3 The

Superior Court did not err in finding that the Whites failed to show adverse

possession of the Property.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                          BY THE COURT:

                                          /s/ James T. Vaughn, Jr.
                                          Justice




2
Will. v. White, C.A. No. J0511019717 Order (J.P. Ct. Apr. 10, 2006).
3
 First State Community Action v. White, C.A. No. S11C-09-035 Order (Del. Super. Ct. Apr. 20,
2012).
                                             5